      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              3/26/2021

 Freedom Mortgage Corporation,

                        Plaintiff,
                                                                                  20-cv-1206 (AJN)
                 –v–
                                                                           MEMORANDUM OPINION &
 Richard Tschernia,                                                              ORDER

                        Defendant.




ALISON J. NATHAN, District Judge:

        Richard Tschernia and his business partners sold their successful mortgage loan business

to Freedom Mortgage Corporation. Tschernia continued working for Freedom for four more

years until Freedom elected not to renew his contract. He then went to work for one of

Freedom’s rivals, taking with him two telephone numbers that Freedom alleges were included in

the sale and that it had used in its advertisements. Freedom sued Tschernia, claiming that he

breached the terms of the sale agreement and misappropriated the phone numbers. Tschernia

moves to dismiss. The Court concludes that Freedom plausibly alleges breach of contract and

unfair competition, but that its other claims reach too far. It thus grants the motion in part and

denies it in part.

I.      Background

        For purposes of this motion, the Court takes as true all factual allegations in the first

amended complaint (“FAC”), Dkt. No. 25, and draws all reasonable inferences in Freedom’s

favor. Because Freedom asserts claims under the contracts governing its purchase of Tschernia’s
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 2 of 15




company and a subsequent release, the Court considers those, too. See Chambers v. Time

Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

       Tschernia began working in the mortgage industry around 1985. FAC ¶ 8. In 2008, he

became one of five shareholders in Continental Home Loans, Inc., a mortgage loan company

based in Melville, New York. Id. ¶ 9. The company was successful, and in May 2014 agreed to

sell substantially all of its assets to Freedom, including its intangible assets and goodwill. Id.

¶ 20; see Asset Purchase Agreement, Dkt. No. 27-1, at 11–12. Tschernia was a party to the

purchase agreement and received 5% of the purchase price based on his ownership in the

company. FAC ¶¶ 21, 26; see Asset Purchase Agreement at 1. Freedom purchased Continental

in part because of Continental’s police and fire union business. FAC ¶ 10. The asset purchase

agreement included a provision barring the Continental shareholders from competing with

Freedom for five years after the sale. Asset Purchase Agreement at 52–53; see FAC ¶ 31 n.3.

       In an employment agreement accompanying the sale, the Continental shareholders agreed

that they would continue working for Freedom for a period after the sale. FAC ¶ 29; see

Employment Agreement, Dkt. No. 27-3. The employment agreement also included provisions

barring Tschernia from working for any of Freedom’s competitors anywhere in the country or

soliciting its clients for a period of two years after the end of his employment with Freedom.

FAC ¶¶ 29–32.

       Following the sale, Tschernia continued working for Freedom until Freedom elected not

to renew his contract in September 2018. Id. ¶ 41. During the course of preparing for

Tschernia’s departure, Freedom leaned that he retained control over an 800 telephone number

that both Continental and Freedom had used in their business. Id. ¶¶ 12, 42. When Freedom

confronted Tschernia, he agreed to give up the number. Id. ¶¶ 43, 45–46. Freedom later learned



                                                  2
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 3 of 15




that Tschernia had also retained control over another 718 number. Id. ¶¶ 48–49. These numbers

had appeared in Continental’s and Freedom’s advertisements, including marketing materials

directed at their police and fire union clients. Id. ¶¶ 11–14. Instead of returning those numbers

to Freedom when his employment ended, Tschernia forwarded them (and some other numbers

Freedom had used) to his new employer so that prospective clients’ calls would continue to reach

him, rather than Freedom. Id. ¶¶ 47–48. He also told some of Freedom’s union clients to

contact him once he moved to a new company. Id. ¶ 44. Tschernia has since forwarded the 800

number back to Freedom but has not done so with the 718 number. Id. ¶¶ 47, 49.

       In December 2019, Tschernia began working CrossCountry—one of Freedom’s

competitors—as a Senior Vice President of Affinity Lending at an office less than three miles

from where he worked for Freedom. Id. ¶ 54. He continued to use the 800 and 718 numbers at

his new job to originate mortgage loans on behalf of CrossCountry. Id. ¶¶ 57–59.

       Freedom also alleges that some of the loans it acquired from Continental under the asset

purchase agreement were defective. Id. ¶¶ 68–72. It does not allege any details as to which

loans were defective or why they were defective. Although Freedom and the Continental

shareholders agreed to a mutual release in 2018, the release stated that it would only be effective

as to shareholders who did not challenge the restrictive covenants contained in the employment

agreement. Id. ¶¶ 75–77.

II.    Legal Standard

       “To survive a motion to dismiss, a complaint must plead ‘enough facts to state a claim to

relief that is plausible on its face.’” Ruotolo v. City of New York, 514 F.3d 184, 188 (2d Cir.

2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable



                                                 3
       Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 4 of 15




inference that the defendant is liable for the misconduct alleged.” Litwin v. Blackstone Grp.,

L.P., 634 F.3d 706, 715 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

When determining whether a complaint states a claim, a court accepts as true all allegations in

the complaint and draws all reasonable inferences in favor of the non-moving party. Id. For

purposes of a motion to dismiss, “the complaint is deemed to include any written instrument

attached to it as an exhibit or any statements or documents incorporated in it by reference.”

Chambers, 282 F.3d at 152 (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62

F.3d 69, 72 (2d Cir. 1995) (per curiam)). “Even where a document is not incorporated by

reference, the court may nevertheless consider it where the complaint relies heavily upon its

terms and effect, which renders the document integral to the complaint.” Id. at 153 (cleaned up).

“At the motion to dismiss stage, a district court may dismiss a breach of contract claim only if

the terms of the contract are unambiguous. Orchard Hill Master Fund Ltd. v. SBA Commc’ns

Corp., 830 F.3d 152, 156 (2d Cir. 2016).

III.   Discussion

       A.      Breach of the Asset Purchase Provisions

       The parties’ dispute in this case centers on Tschernia’s retention of the phone numbers.

Freedom alleges that it purchased those numbers along with Continental’s other assets under the

asset purchase agreement. The agreement defines “purchased assets” as all Continental’s assets

“primarily related to, used or held for use in, or otherwise necessary for, the conduct of the

Business as a going concern, including [twelve categories of assets]; provided, that the

Purchased Assets shall not include any Excluded Assets.” Asset Purchase Agreement at 11–12.

Excluded assets are defined in a separate schedule. See id. The parties agree that neither the

enumerated categories of documents listed as purchased assets nor the schedule of excluded



                                                 4
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 5 of 15




assets specifically mention telephone numbers. In Tschernia’s view, the phone numbers are not

included in the sale because they are not expressly identified as purchased assets. In Freedom’s,

the phone numbers are included because they are not expressly excluded.

       Under New York law, “the fundamental, neutral precept of contract interpretation is that

agreements are construed in accord with the parties’ intent. The best evidence of what parties to

a written agreement intend is what they say in their writing.” Greenfield v. Philles Records, Inc.,

780 N.E.2d 166, 170 (N.Y. 2002) (cleaned up). Thus, the Court must begin with the plain

meaning of the contract’s terms. Id. The Court concludes that those terms favor Freedom’s

interpretation or are, at most, ambiguous.

       The contract says that purchased assets are “all” assets related to or necessary for the

operation of the business as a going concern other than those excluded. Asset Purchase

Agreement at11–12 (emphasis added). Phone numbers featured in Continental’s advertisements

and used for its business plainly relate to the operation of the business. Were it not for the next

clause of that sentence, the Court could stop there. However, the contract goes on to state that

the purchased assets are all assets “including” those listed in twelve enumerated categories. Id.

(emphasis added). The Court must therefore determine what “including” means here. Tschernia

says it means only the enumerated categories of assets. Freedom says it means those categories

of assets among others.

       As the Supreme Court has held (and a passing familiarity with the English language

confirms), “to include” may refer to some items within a larger set. Chickasaw Nation v. United

States, 534 U.S. 84, 89 (2001). “To ‘include’ is to ‘contain’ or ‘comprise as part of a whole.’”

Id. Often, “to include” is used to provide illustrative examples. See id. Thus, one could say that

common-law torts include conversion, unfair competition, and fraud. No one would understand



                                                  5
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 6 of 15




that statement to mean that those are the only common-law torts. Freedom’s reading of the

contract is plausible, if not inescapable, based on the plain meaning of the contract’s terms.

       The context offers little help for Tschernia either. To be sure, the enumerated items listed

as “include[ed]” in the purchased assets are extensive, which might suggest that the list was

intended to be exhaustive. However, in other instances in the same provision, the word

“including” is plainly illustrative. For example, purchased assets include “the platform and

content of Seller’s websites, including domain names.” Asset Purchase Agreement at 12. One

cannot reasonably read this language to mean that Freedom purchased only domain names, and

not the remainder of the platform and content of the websites. The usage of the word

“including” in other places in the definitions of purchased assets suggests that the parties did not

intend for it to refer to an exhaustive list. At the very least, the contract is ambiguous, and its

interpretation may turn on evidence of custom and usage. See L. Debenture Tr. Co. of New York

v. Maverick Tube Corp., 595 F.3d 458, 466 (2d Cir. 2010).

       Considering both the contract’s plain language and the broader context, the Court cannot

conclude that the asset purchase provisions unambiguously foreclose Freedom’s claims. The

Court thus concludes that Freedom has stated a claim for violation of the asset purchase

provisions.

       B.      Breach of the Restrictive Covenants

       Under New York law, “negative covenants restricting competition are enforceable only to

the extent that they satisfy the overriding requirement of reasonableness.” Reed, Roberts

Assocs., Inc. v. Strauman, 353 N.E.2d 590, 592 (N.Y. 1976). The standard for reasonableness

varies depending on whether the restrictive covenant relates to the sale of a business or appears

in an ordinary employment contract. “The restraint imposed by a sale-of-business covenant must



                                                   6
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 7 of 15




be no ‘more extensive, in terms of time and space, than is reasonably necessary to the buyer for

the protection of his legitimate interest in the enjoyment of the asset bought.’” Chevron U.S.A.,

Inc. v. Roxen Serv., Inc., 813 F.2d 26, 28 (2d Cir. 1987) (quoting Purchasing Associates, Inc. v.

Weitz, 196 N.E.2d 245, 247 (N.Y. 1963). Other restrictive covenants between employers and

employees are subject to even more demanding scrutiny. “In this context a restrictive covenant

will only be subject to specific enforcement to the extent that it is reasonable in time and area,

necessary to protect the employer’s legitimate interests, not harmful to the general public and not

unreasonably burdensome to the employee.” BDO Seidman v. Hirshberg, 712 N.E.2d 1220,

1223 (N.Y. 1999) (quoting Reed, Roberts, 353 N.E.2d at 593).

        The agreements Freedom and Tschernia executed when Freedom acquired Continental

include two separate restrictive covenants. Tschernia’s employment at CrossCountry runs afoul

of only one of them. First, the asset purchase agreement included a provision barring him from

competing with Freedom for five years after the sale. Asset Purchase Agreement at 52–53; see

FAC ¶ 31 n.3. No problem here, because the sale concluded in May 2014 and Tschernia started

working for CrossCountry in December 2019. FAC ¶¶ 20, 54. Second, the employment

agreement governing Tschernia’s work at Freedom after the sale forbid competition and

solicitation for two years following his employment. 1 Id. ¶¶ 29–32; Employment Agreement

§ 6.1(a)(i). Because Tschernia’s employment at Freedom ended in 2018, Freedom alleges that

he violated this second restrictive covenant.




1
  The Court has no trouble concluding that Freedom plausibly alleges that the statement that “the
Executive shall . . . engage in or assist others in engaging in the ‘Restricted Business’” is a scrivener’s
error, given the parallel language in the following paragraph. Employment Agreement § 6.1(a)(i)
(emphasis added); see id. at § 6.1(a)(ii). However, the Court concludes that Freedom fails to state a claim
regardless.


                                                     7
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 8 of 15




       The Court concludes that this restrictive covenant is appropriately considered under the

more exacting scrutiny applicable to employment contracts; however, it would be unreasonable

under either framework. Freedom’s legitimate interest in the enjoyment of the goodwill it

purchased from Continental received more than adequate protection under the restrictive

covenant in the asset purchase agreement. That agreement guaranteed it a full five years of

protection from competition anywhere in the country. The restrictive covenant in the

employment agreement, which would bar Tschernia from working whether he left Freedom after

five years or after twenty-five years, lacks a reasonable nexus to its purchase of Continental. See

Lodging Sols., LLC v. Miller, No. 19-cv-10806 (AJN), 2020 WL 6875255, at *6 (S.D.N.Y. Nov.

23, 2020) (citing Reed, Roberts, 353 N.E.2d at 593). The restrictive covenant in the employment

agreement is exceptionally broad. It covers the whole of the United States and forbids even

remote affiliation with any company involved in the commercial or residential mortgage

business. See Employment Agreement § 6.1(a)(i); Asset Purchase Agreement at 12. When

considered alongside the restrictive covenant in the asset purchase agreement, it is not

appropriately tailored to protect any legitimate interest.

       Further counseling against enforcement of the restrictive covenant here is that “New

York courts will not enforce a non-competition provision in an employment agreement where the

former employee was involuntarily terminated.” Arakelian v. Omnicare, Inc., 735 F. Supp. 2d

22, 41 (S.D.N.Y. 2010) (internal quotation marks omitted) (collecting cases). An employer who

fires an employee without cause “destroys the mutuality of obligation” that supports enforcement

of even otherwise reasonable restrictive covenants. Post v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 397 N.E.2d 358, 361 (1979). Freedom chose to terminate Tschernia’s employment




                                                  8
      Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 9 of 15




four years after it purchased Continental. Under New York law, it cannot now complain when

Tschernia seeks to ply his trade elsewhere.

       Because the restrictive covenant in the employment agreement is unenforceable in these

circumstances, Freedom fails to state a claim for its breach.

       C.      Breach of the Indemnity Provisions

       Section 9.2 of the asset purchase agreement requires Continental and its shareholders to

indemnify Freedom for any breach of warranties as to the mortgage loans Freedom acquired in

the sale. FAC ¶ 66. Freedom alleges that it signed a mutual release with the shareholders, but

that the release contains a provision stating that it shall not apply to any shareholder who has

challenged the enforceability of the restrictive covenants in the asset purchase agreement or

employment agreement. Id. ¶¶ 75–77; Mutual Release Agreement, Dkt. No. 27-4, § 3. Because

Tschernia challenges the enforceability of the non-compete covenant in his employment

agreement, Freedom contends that he should thus be liable to indemnify it for defective loans.

       The Court has serious doubts about the enforceability of the provision purporting to

condition Tschernia’s benefits under the mutual release on his acquiescence to unlawful

restrictive covenants. New York courts have recognized “powerful considerations of public

policy which militate against sanctioning the loss of a man’s livelihood.” Purchasing Assocs.,

196 N.E.2d at 247. The Court is skeptical that New York public policy permits an employer to

accomplish indirectly by a penalty provision in a separate contract what it plainly cannot do

directly. The provision in the release agreement is exceptionally punitive. The asset purchase

agreement imposes joint and several liability on the former Continental shareholders for any

indemnification obligations; yet if a single shareholder challenges one of the restrictive

covenants, Freedom would have a claim against that individual shareholder—and that individual



                                                 9
     Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 10 of 15




shareholder alone—for the full amount of any indemnification obligation. The result is that

Tschernia alone would bear full responsibility for Continental’s defective loans despite having

received only 5% of the purchase price. This extreme penalty would subvert the New York

public policy against unreasonable restrictive covenants.

       The Court need not decide the enforceability of the release conditions, however, because

Freedom does not plausibly allege a claim for breach of the indemnity provisions of the asset

purchase agreement. In its complaint, it offers only the conclusory assertion that “multiple loans

. . . did not meet underwriting requirements or were otherwise defective in violation of the

representations contained in Section 4.20.” FAC ¶ 68. It does not identify any particular loans

or even suggest how many there might be. It alleges no facts as to how or why these unnamed

and unnumbered loans were defective. And it does not identify the specific loan warranties that

it alleges Continental breached. This sort of bare, “the-defendant-unlawfully-harmed-me

accusation” does not satisfy the requirements of Rule 8. Iqbal, 556 U.S. at 678. The Court thus

concludes that Freedom has not stated a claim for breach of the indemnity provisions.

       D.      Unjust Enrichment

       To prevail on a claim of unjust enrichment under New York law, “a plaintiff must show

that (1) the other party was enriched, (2) at that party’s expense, and (3) that it is against equity

and good conscience to permit the other party to retain what is sought to be recovered.”

Mandarin Trading Ltd. v. Wildenstein, 944 N.E.2d 1104, 1110 (N.Y. 2011) (cleaned up).

“Where the parties executed a valid and enforceable written contract governing a particular

subject matter, recovery on a theory of unjust enrichment for events arising out of that subject

matter is ordinarily precluded.” IDT Corp. v. Morgan Stanley Dean Witter & Co., 907 N.E.2d

268, 274 (N.Y. 2009). “An unjust enrichment claim is not available where it simply duplicates,



                                                  10
     Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 11 of 15




or replaces, a conventional contract or tort claim.” Corsello v. Verizon New York, Inc., 967

N.E.2d 1177, 1185 (N.Y. 2012). Tserchnia contends that Freedom’s unjust enrichment claims

are duplicative of his breach of contract claims. The Court agrees.

       Freedom pleads two theories of unjust enrichment. First, it alleges that Tschernia was

unjustly enriched because he received payment in the sale for assets including the phone

numbers but retained those assets. FAC ¶ 80. Second, it alleges that he was unjustly enriched

because he earned commissions on loans obtained by violating the restrictive covenants in the

employment agreement. Id. Each of these theories stands or falls on the exact same facts as

Freedom’s contract claims. If the asset purchase agreement did not cover the phone numbers,

then Tschernia would not have been unjustly enriched by retaining them. And if Tschernia did

not breach or was not bound to the non-compete clause in the employment agreement, then it

would not be unjust for him to retain the commissions he earned while working for

CrossCountry. “To the extent that these claims succeed, the unjust enrichment claim is

duplicative; if [his] other claims are defective, an unjust enrichment claim cannot remedy the

defects.” Corsello, 967 N.E.2d at 1185. In this situation, “[t]he unjust enrichment claim should

be dismissed.” Id.

       Freedom contends that its unjust enrichment claim is not duplicative because Tschernia

disputes the enforceability of the restrictive covenants, and that it should therefore be allowed to

plead it in the alternative. Freedom is correct that the mere existence of a contract does not

preclude a claim for unjust enrichment and that courts allow plaintiffs to plead unjust enrichment

in the alternative in some situations. See, e.g., Zuccarini v. Ziff-Davis Media, Inc., 762 N.Y.S.2d

621, 622 (App. Div. 2003); Poller v. BioScrip, Inc., 974 F. Supp. 2d 204, 236 (S.D.N.Y. 2013).

The operative inquiry is whether the claim for unjust enrichment could allow the plaintiff to



                                                 11
     Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 12 of 15




recover in the event that its contract claim proves unsuccessful. For example, if the statute of

frauds barred enforcement of a contract, a plaintiff might still be able to recover under quantum

meruit for services they performed. See Zuccarini, 762 N.Y.S.2d at 622. This is not such a case.

Under both Freedom’s theories of unjust enrichment, the benefits Tschernia received would only

be unjust if he breached an enforceable contract with Freedom. The Court thus concludes that

this claim is duplicative and must be dismissed.

       E.      Conversion

       The Court next turns to Freedom’s tort claims. “Two key elements of conversion are (1)

plaintiff’s possessory right or interest in the property and (2) defendant’s dominion over the

property or interference with it, in derogation of plaintiff's rights.” Pappas v. Tzolis, 982 N.E.2d

576, 580 (N.Y. 2012) (quoting Colavito v. New York Organ Donor Network, Inc., 860 N.E.2d

713, 717 (N.Y. 2006)). New York law permits claims for the conversion of intangible property.

Thyroff v. Nationwide Mut. Ins. Co., 864 N.E.2d 1272, 1278 (N.Y. 2007). However, “an action

for conversion can not be validly maintained where damages are merely being sought for breach

of contract.” Peters Griffin Woodward, Inc. v. WCSC, Inc., 452 N.Y.S.2d 599, 600 (App. Div.

1982) (mem.); see also Mid-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp.,

418 F.3d 168, 175 (2d Cir. 2005).

       The Court concludes that Freedom’s claim for conversion, like its claim for unjust

enrichment, merely seeks non-contract remedies for a breach of contract. Stated otherwise,

because Freedom alleges that Tschernia failed to deliver the phone numbers to Freedom as

required under the asset purchase agreement, it does not allege a possessory right or interest in

the numbers. Pappas, 982 N.E.2d at 580. Freedom alleges that Tschernia never transferred (or

indeed intended to transfer) the phone numbers from his own name to Freedom’s. FAC ¶¶ 36–



                                                 12
     Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 13 of 15




37. It alleges that “Tschernia has failed to transfer title, ownership and registration to Freedom”

of the phone numbers. Id. ¶ 38. Without title or ownership in the numbers, Freedom lacked the

sort of property interest necessary to support a claim for conversion. As in other cases in which

a seller fails to deliver goods bargained for under a contract, the buyer’s remedies lie in contract,

not in tort. This claim, too, must be dismissed.

       F.      Fraud

       New York law does not recognize a claim for fraud if the only alleged misrepresentation

is of a future intent to perform under a contract. Bridgestone/Firestone, Inc. v. Recovery Credit

Servs., Inc., 98 F.3d 13, 19 (2d Cir. 1996) (“intentionally-false statements . . . indicating [an]

intent to perform under [a] contract . . . [are] not sufficient to support a claim of fraud under New

York law”); First Bank of Americas v. Motor Car Funding, Inc., 690 N.Y.S.2d 17, 20–21 (App.

Div. 1999) (“A fraud claim should be dismissed as redundant when it merely restates a breach of

contract claim, i.e., when the only fraud alleged is that the defendant was not sincere when it

promised to perform under the contract.”); McKernin v. Fanny Farmer Candy Shops, Inc., 574

N.Y.S.2d 58, 59 (App. Div. 1991) (mem.) (“It is well settled that where, as here, a claim to

recover damages for fraud is premised upon an alleged breach of contractual duties and the

supporting allegations do not concern representations which are collateral or extraneous to the

terms of the parties' agreement, a cause of action sounding in fraud does not lie.”).

       Freedom contends that Tschernia’s conduct amounts to more than breach of contract

because it was part of “a calculated scheme to defraud Freedom of assets, leads, and customers.”

Opp. Br., Dkt. No. 29, at 10. However, the defendant’s level of malice is not the relevant inquiry

under New York law. The only misrepresentations Freedom alleges are that Tschernia “falsely

represented to Freedom that he would abide by the non-compete provisions” and promised to sell



                                                   13
     Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 14 of 15




the phone numbers but “nonetheless intended to keep and use those assets and goodwill to

compete with Freedom.” FAC ¶¶ 87, 88. As alleged, these are no more than misrepresentations

of Tschernia’s intent to perform under the asset purchase provisions and restrictive covenants,

and thus cannot support a claim for fraud under New York law.

       G.      Unfair Competition

        Unlike Freedom’s other restitution and tort claims, Freedom’s claim for unfair

competition is not duplicative of its contract claims. “New York courts ‘have long recognized

two theories of common-law unfair competition: palming off and misappropriation.’” Ace Arts,

LLC v. Sony/ATV Music Pub., LLC, 56 F. Supp. 3d 436, 453 (S.D.N.Y. 2014) (quoting ITC Ltd.

v. Punchgini, Inc., 880 N.E.2d 852, 858 (N.Y. 2007)). The misappropriation theory of unfair

competition forbids misappropriation of “the results of the skill, expenditures and labors of a

competitor.” ITC, 880 N.E.2d at 858 (quoting Electrolux Corp. v. Val-Worth, Inc., 161 N.E.2d

197, 203 (N.Y. 1959)). Taking the allegations in Freedom’s complaint as true and drawing all

reasonable inferences in its favor, Tschernia did just that.

       Freedom alleges that it paid for advertisements that included the phone numbers. FAC

¶¶ 11, 16. It used the numbers in the course of its business and derived a competitive advantage

from its union clients’ familiarity with those numbers. Id. ¶ 99. As a result, it alleges, after

Tschernia took those numbers with him to CrossCountry, business from callers who intended to

reach Freedom instead went to CrossCountry. Id. ¶¶ 48, 50, 57–58. This is analogous to other

situations in which New York courts have allowed unfair competition claims when defendants

have sought to profit off a competitor’s goodwill. See ITC, 880 N.E.2d at 859. The Court sees

little difference between using a phone number advertised as belonging to a competitor and using




                                                 14
     Case 1:20-cv-01206-AJN-KNF Document 35 Filed 03/26/21 Page 15 of 15




a competitor’s name to attract customer interest. See, e.g., Electrolux 161 N.E.2d at 203.

Freedom plausibly alleges that Tschernia misappropriated its goodwill.

       This claim is distinct from Freedom’s claims for breach of contract. Whether or not the

asset purchase provisions included the phone numbers, Tschernia may have engaged in unfair

competition if he steered customers trying to call Freedom to a competitor as alleged. Thus, the

Court concludes that Freedom states a claim for unfair competition.

                                           Conclusion

       The Court GRANTS Tschernia’s motion to dismiss (Dkt. No. 26) as to Freedom’s claims

for breach of the restrictive covenants, breach of the indemnity provisions, unjust enrichment,

conversion, and fraud and DENIES the motion as to Freedom’s claims for breach of the asset

purchase provisions and unfair competition. The Court DENIES as moot Tschernia’s earlier

motion to dismiss (Dkt. No. 19) filed before Freedom amended its complaint. The Court will set

a status conference by separate order.

       This resolves Docket Numbers 19 and 26.


       SO ORDERED.



Dated: March 26, 2021                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                                15
